Citation Nr: 0308832	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-05 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to outpatient dental treatment under 38 C.F.R. 
§ 17.161 (2002).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from January 1943 
to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 determination by the Medical 
Administration Service of the VA Medical Center, 
Indianapolis, Indiana (VAMC) which determined that the 
veteran was not entitled to outpatient dental treatment under 
38 C.F.R. § 17.161.  In January 2003, the veteran appeared at 
the Chicago, Illinois, Regional Office (RO) for attendance at 
a Video Conference hearing before the undersigned Veteran's 
Law Judge.  The transcript of that hearing has been 
associated with the claims file.  

The Board notes in passing, that the veteran was represented 
at the January 2003 Board Video Conference hearing by the 
National Association of County Veterans Service Offices.  The 
veteran's appeals file does not contain any document 
evidencing the formal appointment of a representative by the 
veteran.  Consequently, the veteran's status with regard to 
formal representation should be clarified.  


REMAND

Since the January 2003 Video Conference hearing before the 
Board, the veteran's representative submitted additional 
medical and other evidence that appears to be relevant to the 
issue on appeal.  Neither the appellant nor his 
representative have provided a waiver of the initial review 
of that evidence by the RO or VAMC prior to its submission 
for review to the Board.  Since the additional evidence in 
question is neither duplicative of other evidence nor 
irrelevant, and since a supplemental statement of the case 
pertaining to that evidence was not issued, this evidence 
must be referred back to the RO.  38 C.F.R. § 20.1304 (2002).  
In that regard, it appears that at least some of these 
recently submitted documents had been copied from the 
veteran's claims file.  The veteran's claims file itself, has 
not been associated with the appeals file of this case.  It 
is clear that there are documents contained in the claims 
file that would be pertinent to the veteran's claim, and 
these should be associated with the appeals file.  

Secondly, there has been a significant change in the law 
prior to the initiation of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because of 
this change in the law brought about by the VCAA, the RO must 
provide the veteran with complete notice of the provisions of 
the VCAA and determine whether any additional notification or 
development action is required under the VCAA.  

With respect to the veteran's specific contentions, legal 
authority provides for various categories of eligibility for 
VA outpatient dental treatment, such as veterans having a 
compensable service-connected dental condition (Class I); 
veterans having a noncompensable service-connected dental 
condition provided that they apply for treatment within a 
certain time after service (Class II); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from combat wound or other service trauma (Class 
II(a)); those who were Prisoners of War (Classes II(b) and 
(c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III or adjunct 
eligibility); those whose service-connected disabilities are 
rated as 100 percent disabling (Class IV); those who are 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 (Class V); and those who have a dental condition 
that is complicating authorized treatment for a medical 
condition (Class VI). 38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 17.161 (2002).

The veteran contends that he is entitled to VA dental 
treatment under the Class VI eligibility requirements of 38 
C.F.R. § 17.161.  Under that theory, he asserts that he is 
currently receiving care from VA under Title 38, Chapter 17 
of the U.S. Code for a gastrointestinal disorder, and that 
dental treatment is medically necessary for the proper 
treatment of that gastrointestinal disorder.  The Board finds 
that the question of medical necessity is a medical question 
that can only be answered by a medical professional.  There 
is contained in the claims file a conclusory statement from 
the Chief of VA Dental Services at the VAMC dated in October 
2002 to the effect that the "veteran does not have dental 
eligibility as a Class VI."  This statement, however, 
contains no reasons or basis for such a conclusion.  The VCAA 
requires that the veteran must be provided with an 
examination when the facts and circumstances of a particular 
case warrant it.  38 C.F.R. § 3.159(c)(4) (2002).  The Board 
finds that a VA examination for the specific purpose of 
determining whether dental treatment is medically necessary 
for the proper treatment of that gastrointestinal disorder is 
essential to the proper development of the veteran's claim.  

Finally, the Board notes that the veteran has asserted a 
claim of service connection for a gastrointestinal disorder.  
Given that a successful outcome to that claim could have a 
positive effect on the outcome of the current claim for 
outpatient dental treatment under Class III of 38 C.F.R. § 
17.161, the Board finds that claim to be inextricably 
intertwined with the current claim, and thus must be 
adjudicated simultaneously thereto.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  In that regard, among the documents 
forwarded to the Board by the veteran subsequent to his 
videoconference hearing, there was included a copy of a May 
1947 rating decision that denied the veteran's claim for 
entitlement to service connection for a gastrointestinal 
disorder.  Consequently, it appears that the claim that must 
be considered will be whether new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for a gastrointestinal 
disorder.  It is further noted that there is also contained a 
copy of a Dental Rating Sheet dated in July 1953 that could 
also have an effect on the veteran's claim.  

This case is REMANDED to the RO for the following:

1.  The RO must associate the veteran's 
claims file with the appeal file, and 
perform a review of both files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.

2.  The RO should then schedule the 
veteran for a gastrointestinal 
examination to show the nature, extent, 
and etiology of the veteran's 
gastrointestinal disorder, including the 
effect of any dental disorder on any 
gastrointestinal disorder found.  The 
claims folder and appeals folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should review the veteran's 
folders and evidence in the examination 
report that the records contained therein 
have been reviewed.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that dental treatment is medically 
necessary for the proper treatment of any 
gastrointestinal disorder found.  If the 
RO deems it necessary to the proper 
adjudication of the veteran's 
inextricably intertwined claim of whether 
new and material evidence has been 
presented to reopen a claim of 
entitlement to service connection for a 
gastrointestinal disorder, the examiner 
should also be asked to offer an opinion 
as to whether it is at least as likely as 
not that any diagnosed gastrointestinal 
disorder had its origins in active 
service.  A complete rationale for any 
opinion expressed is respectfully 
requested.  

3.  Thereafter, the VAMC or RO, as deemed 
appropriate, should consider all of the 
evidence of record, including any records 
received subsequent to the January 2003 
Board hearing, and readjudicate the 
veteran's claim of entitlement to 
outpatient dental treatment under 
38 C.F.R. § 17.161.  If a complete grant 
of the claim remains denied, the appellant 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  The RO should also adjudicate the 
issue of whether new and material evidence 
has been submitted to reopen a previously 
denied claim of entitlement to service 
connection for a gastrointestinal 
disorder.  If that claim is not granted, 
and the veteran provides a timely notice 
of disagreement with that decision, the RO 
should issue a statement of the case, and 
then if the veteran submits a timely 
substantive appeal, that matter should 
also be returned in accordance with the 
applicable procedures.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


